Citation Nr: 0639351	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  94-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision, in which the 
RO, among other things, granted service connection for a low 
back disability and assigned a 10 percent rating, effective 
January 21, 1992 (the date of claim).  The RO also granted 
service connection for PTSD and for a bilateral hip 
disability, assigning a 10 and 0 percent rating, 
respectively, but denied service connection for a stomach 
disability and for fungal infection of the feet.  The veteran 
disagreed with all of these determinations in a December 1999 
notice of disagreement (NOD).  The RO issued a statement of 
the case (SOC) in December 2000 and the veteran filed a 
substantive appeal in February 2001.  The Board remanded the 
claims for additional development in July 2001.

In May 2004, the RO granted service connection for the 
stomach disorder (gastroesophageal reflux disease), granted a 
higher rating for PTSD, and continued the low back and 
bilateral hip ratings.  In a May 2004 memorandum, received by 
the RO in June 2004, the veteran, through his representative, 
expressed acceptance of all of these determinations 
(identified as numbers 1, 2, 4, and 5), except as to the 
rating  to the of the low back disability (identified as 
number 3).  Hence, the appeal is now limited to the matter of 
a higher initial rating for the service-connected low back 
disability, as the remaining matters have been withdrawn from 
appeal.

The Board has characterized the issue on appeal in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings for already service-connected disability), 
which requires consideration of the evidence since the 
effective date of the grant of service connection.

In September 2005, the Board remanded the matter on appeal to 
the RO for further action.  After accomplishing the requested 
action, the RO continued the denial of the claim (as 
reflected in the April 2006 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.   


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. Prior to September 26, 2003, symptoms associated with the 
low back consisted of no more than slight limitation of 
motion of the lumbar spine and subjective complaints of pain; 
there was no evidence of muscle spasm.

3.  Since September 26, 2003, range of motion of the range of 
motion of the back has been evidenced by forward flexion of 
the lumbar spine to greater than 60 degrees, and combined 
range of motion greater than 120 degrees; there has been no 
evidence of muscle spasm, guarding resulting in abnormal 
gait, or abnormal spinal contour.

4.  The veteran's service-connected low back disability does 
not include intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a low back disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71 (1992-2006); 38 C.F.R. §  4.71a, Diagnostic 
Codes (DCs) 5292 and 5295 (as in effect prior to September 
23, 2003); General Formula for Rating Diseases of the Spine 
(as in effect since September 23, 2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In August 2001 and May 2004 pre-rating letters, as well as in 
a September 2005 post-rating letter, the RO notified the 
veteran and his representative of VA's responsibilities to 
notify and assist him in his claim, and requested that he 
advise VA as to whether there was medical evidence showing 
treatment for a low back disability.  The latter two letters 
also provided notice of what was needed to establish 
entitlement to a higher rating, i.e., evidence showing that 
the condition had worsened.  After each letter,  they were 
afforded opportunity to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get. Additionally, the April 2004 and September 2005 letters 
requested that the veteran furnish any evidence that he had 
in his possession that pertained to his claim.  The Board 
finds that these letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by him and what evidence will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by a claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met n this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the November 1999 rating action on appeal.  
However, the Board finds that any delay in issuing the 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  As indicated 
below, as a result of RO development and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the issuance of the AMC's 
September 2005 notice letter and additional opportunities to 
provide information and/or evidence pertinent to the claim 
under consideration, the AMC readjudicated the veteran's 
claim on the basis of all the evidence of record in April 
2006 (as reflected in the SSOC).

Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2006).  

Recently, in March 2006, during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
this was accomplished in the SOC and SSOCs, and that this 
suffices for Dingess/Hartman.  The Court also held that the 
VA must provide information regarding the effective date that 
may be assigned, and such notice was provided in the April 
2006 SSOC, as well as additional information regarding 
disability ratings.  To whatever extent the RO may have erred 
in the timing and/or form of the notice to effective date, 
the Board finds that, on these facts, such error is harmless.  
Id.  As noted below, because the Board's decision herein 
denies a higher rating for the low back disability, no 
effective date is being assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available post-service VA and private medical 
records through 2006.  In January 1998, February 1998, March 
2002, May 2004, December 2005, and January 2006 the veteran 
was afforded comprehensive orthopedic and neurological VA 
examinations in connection with his claim, reports of which 
are of record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
Indeed, the veteran indicated in September 2005 statements 
that he was submitting additional VA treatment records and 
waiving RO consideration of them, and that at that time he 
had submitted all medical records pertaining to his back and 
there were no private or VA medical records to be collected.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II.  Analysis 

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
in Fenderson, the Court noted an important distinction 
between an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The Board points out, initially, that, by regulatory 
amendment effective September 23, 2002, substantive changes 
were made to the schedular criteria for evaluation of 
intervertebral disc syndrome, as set forth in 38 C.F.R. § 
4.71a, DC 5293; as explained in more detail  below, these 
changes are not pertinent to the evaluation of the disability 
under consideration.  However, the criteria for rating all 
disabilities of the spine were revised effective September 
26, 2003.  As there is no indication that the revised 
criteria is intended to have retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new rating criteria, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 and 7-2003.  The retroactive reach of 
the revised regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.

In rating the veteran's low back disability, the RO has 
considered both the former and revised versions of the rating 
schedule (as appropriate) , and furnished him notice of 
former and revised criteria in the SOC and SSOCs; hence, 
there is no due process bar to the Board also considering the 
former and revised applicable criteria, as appropriate..

The veteran's service-connected low back disability has been 
rated under DC 5295 (from January 21, 1992) and renumbered DC 
5237 (from September 26, 2003), each pertinent to rating 
lumbosacral strain.  

Under the former criteria of DC 5295 (as in effect prior to 
September 26, 2003) a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion, and a 
20 percent disability rating is assigned where there is 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position. A 40 
percent disability rating is assigned where the symptoms are 
severe, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Prior to September 26, 2003, the veteran's disability could 
be rated, alternatively, under the former criteria of DC 
5292, based on limitation of motion of the lumbar spine.  
Under former DC 5292, slight limitation of motion of the 
lumbar spine warranted a 10 percent rating, moderate 
limitation of motion warranted a 20 percent rating, and 
severe limitation warranted a 40 percent rating.  The terms 
"mild," "moderate," and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6.  
[Parenthetically, the Board note that the revised criteria do 
indicate, however, that normal forward flexion of the 
thoracolumbar spine is to 90 degrees, extension is 30 
degrees, right and left lateral flexion is to 30 degrees, 
each, and right and left and lateral rotation is to 30 
degrees, each.  See 38 C.F.R. § 4.71a, General Rating 
Formula, Note 2.].

Pertinent to the period prior to the September 2003 change in 
rating criteria, the Board also notes that the January 1998 
VA neurological examiner noted, and a January 2002 MRI of the 
spine showed, degenerative joint disease (DJD).  The January 
2006 VA examiner also indicated that his X-ray review 
revealed minimal arthritis at the posterior elements of the 
lumbar spine.  Hence, for the period prior September 26, 
2002, former DC 5003, for rating degenerative arthritis, also 
is for consideration.  Under that diagnostic code, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. (here, Diagnostic Code 5292).  However, if the 
limitation of motion of the specific joint or joints involved 
is not compensable under the appropriate diagnostic codes, 
then a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003. The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the veteran's low back 
symptoms prior to September 26, 2003 do not warrant a rating 
higher than 10 percent under any of the applicable former 
criteria.  There is no evidence of muscle spasm on extreme 
forward bending or loss of lateral spine motion in a standing 
position.  There also is no evidence of at least of at least 
moderate overall limitation of the lumbar spine.

On April 1992 VA examination, the veteran had full and normal 
range of motion of the lumbar spine, including lateral 
flexion to 40 degrees, with only mild stiffness and mild 
tenderness.  On February 1998 VA examination, spine range of 
motion was from 20 degrees on extension to 70 degrees 
flexion, 20 degrees lateral bending bilaterally, and 10 
degrees rotation bilaterally.  Sensation and gross motor 
function were normal, although there was tenderness.  The 
diagnosis was spondylolisthesis with mild to moderate 
functional impairment.  On March 2002 VA examination, 
extension was 15 degrees with slight pain, flexion to 80 
degrees with pain over the low back area.  There was 
paraspinal discomfort and pain along the lower lumbar 
segment, but the findings were otherwise mostly normal, 
including normal gait, heel and toe walk, motor strength of 
the right and left lower extremities, quadriceps, and 
hamstrings, and plantar flexion and dorsiflexion of the 
ankle.  There was also grossly intact sensation bilaterally, 
ankle and knee jerks, negative clonus, negative straight leg 
sign bilaterally, and negative Goldthwaite's sign 
bilaterally.  The examiner also referred to the May 2001 
lumbar spine X-rays, which showed normal stature and contour 
of all the lumbar vertebral bodies and normal sacroiliac 
joint, and intact posterior elements, with spondylolysis and 
grade 2 spondylolisthesis.  

There is also no evidence of muscle spasm, loss of lateral 
spine motion, or more than mild limitation of motion in the 
VA outpatient treatment (VAOPT) records prior to September 
26, 2003.  For example, September 2002 VAOPT notes indicate 
that there was symmetrical side bending, although right side 
bending produced left low back pain, and 95 degrees of pain-
free flexion, and minimal limitation in extension.

Thus, for the period prior to September26, 2003, the 
veteran's overall limitation of motion of the lumbar spine 
was, at most, mild, and there was no evidence of muscle spasm 
or loss of lateral spine motion in a standing position.  
Hence, there is no basis for assignment of at least the next 
higher, 20 percent, rating for the veteran's low back 
disability under either former DC 5292 or 5295, respectively.  
Rather, the initial 10 percent rating appears consistent with 
the provision, under DC 5003, for assignment of a 10 percent 
rating for degenerative arthritis manifested by a 
noncompensable degree of limited motion or painful motion.  
Such a rating is consistent with disability picture shown 
during the time period in question.

Effective September 26, 2003, the diagnostic code for 
lumbosacral strain was renumbered DC 5237.  However, all 
lumbar spine disabilities are now rated under a General 
Rating Formula.  That formula provides for assignment of a 
rating of 10 percent for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion for the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; muscle spasm or guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour and 
a 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gain or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next higher 
rating of 40 percent is warranted for disability of the 
thoracolumbar spine either where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or where there is 
favorable ankylosis of the thoracolumbar spine. A 50 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire thoracolumbar spine.

Considering the pertinent evidence during the period since 
September 26, 2003, the Board finds that a rating in excess 
of the initial 10 percent rating assigned also is not 
warranted under the revised criteria.  On May 2004 VA 
examination, the veteran had flexion to 85 degrees, extension 
to 20 degrees, lateral bending to 20 degrees bilaterally, and 
rotation 30 degrees bilaterally.  Similarly, on January 2006 
VA examination, the veteran's lumbar spine flexion was 85 
degrees, extension was 10 degrees, right and left lateral 
flexion was 20 degrees, and right and left rotation was 50 
degrees.  Thus, since September 26, 2003, forward flexion of 
the thoracolumbar spine has been 85 degrees and the combined 
range of motion has been 165 degrees, both greater than the 
60 and 120 degrees respective limitation of motion that would 
warrant a higher, 20 percent rating under the revised 
criteria.  There was also no evidence of muscle spasm, as 
specifically indicated by the December 2005 VA examiner, and 
no evidence of abnormal spinal contour of the type indicated 
in the 20 percent criteria on the May 2004 X-rays or January 
2006 X-ray review, which did indicate spondylolisthesis, disc 
slips, and disc space narrowing.  The May 2004 VA examiner 
specifically indicated that overall alignment of the spine 
was good.  In addition, although there were notations of 
limping and an unsteady gait in the December 2005 and January 
2006 VA examination reports, this was not attributed to 
guarding, as opposed to the veteran's hip problems.  Hence, 
the General Rating Formula provides no basis for assignment 
of more than the initial 10 percent rating. 

Regardless of whether the former or revised applicable 
criteria is considered, the Board notes that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

In this case, prior to September 26, 2003, there are no 
specific findings of functional loss due pain on motion, 
weakness, excess fatigability or incoordination (although the 
initial 10 percent rating seems to take into consideration 
the veteran's subjective complaints of pain).  Since that 
date, the June 2006 VA examiner specifically found that with 
repetitive motion of the lumbar spine, the veteran did not 
have did not have functional loss due to pain, weakness, 
excess fatigability, or incoordination.  Therefore, there is 
no basis for assignment of a rating higher than 10 percent 
based upon the considerations of 38 C.F.R. §§ 4.40 and 4.45, 
and DeLuca.

The Board also finds that the record present no basis for 
assignment of any higher rating under any other provision of 
VA's rating schedule.  In its September 2005 remand, the 
Board noted that there was evidence of degenerative disc 
disease (DDD) and disc herniation, and that the May 2004 VA 
examiner appeared to suggest a possible nexus between the 
veteran's disc problems and the injury underlying his 
service-connected disability.  Addressing this question, the 
December 2005 VA neurological examiner diagnosed the veteran 
with lumbago aggravated by bilateral hip pain and noted the 
absence of evidence of nerve impingement and muscle spasm, 
and concluded that the veteran's back pain was attributable 
to a combination of hip damage (for which the veteran is 
service-connected) and lumbar strain as opposed to a separate 
neurological disability.  Similarly, the January 2006 VA 
examiner explicitly stated that the veteran did not have a 
diagnosis of intervertebral disc syndrome, based on the 
location of the pain and the lack of disc space narrowing on 
X-ray.  He also noted that the "incapacitating episodes" 
the veteran described could not be attributed to 
intervertebral disc syndrome and that there was no evidence 
of physician prescribed bed rest.  See 38 C.F.R. § 4.71a, DC 
5243, Note 1 (defining incapacitating episodes).  
Consequently, the Board finds that neither the former nor 
revised criteria for rating intervertebral disc syndrome are 
for application in the instant case.

The above determinations are based upon consideration of 
application provisions of the VA's rating schedule.  
Additionally, the Board finds that the record presents no a 
basis for assignment of a higher rating in this case on an 
extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) 
(cited to in the June 2004, September 2004 and April 2006 
SSOCs).  There simply is no showing that, at any point since 
the January 21, 1992 effective date of the grant of service 
connection, the veteran's low back disability has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned rating), or has necessitated 
frequent periods of hospitalization.  There also is no 
evidence that the disability has otherwise presented  such an 
exceptional or unusual disability picture as to render 
impractical the application of the normal schedular rating 
criteria.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
initial 10 percent rating assigned for low back disability 
represents the greatest extent of back impairment since the 
January 21, 1992 effective date of the grant of service 
connection.  As such, there is no basis for staged rating, 
pursuant to Fenderson, and the claim for a higher rating must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating greater than 10 percent for service-
connected low back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


